Citation Nr: 0937959	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-33 04 3	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a sinus condition 
characterized as chronic vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Veteran's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's initial claim for service connection for 
chronic sinus problems was denied in an unappealed July 1988 
rating decision; subsequently received evidence, however, 
addresses the previously unestablished fact of a causal nexus 
between such disability and service.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a sinus condition characterized as 
chronic vasomotor rhinitis.  38 U.S.C.A. §§ 5103, 5108, 
5103A, 5107, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    
Nevertheless, given the Board's favorable disposition as to 
the question of reopening, and the fact that the claim on its 
merits will be further addressed on remand prior to a final 
Board decision, no further discussion of such requirements is 
warranted at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim was denied in an 
unappealed July 1988 rating decision.  Subsequently, chronic 
vasomotor rhinitis was addressed in a May 2008 VA 
otolaryngology note, with the examiner stating that 
"[s]ymptoms not alleviated and have been present [s]ince 
Korean war."  This note addresses the question of a causal 
nexus between the disability and service, which was not 
established at the time of the July 1988 rating decision, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the note constitutes new and material evidence, 
and the Veteran's claim is considered reopened.

For reasons described below, however, additional development 
is needed in this case prior to the issuance of a final Board 
decision.


ORDER

New and material evidence having been received, the claim for 
service connection for a sinus condition characterized as 
chronic vasomotor rhinitis is reopened.


REMAND

As indicated above, the May 2008 VA note suggests a causal 
nexus with service, and, in view of this new and material 
evidence, the Board finds that a VA examination addressing 
the nature and etiology of the claimed sinus condition 
characterized as chronic vasomotor rhinitis is warranted.  
Such an examination has not been conducted to date, however.  
See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
respiratory examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed sinus 
condition (characterized as chronic 
vasomotor rhinitis).  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  For each diagnosed upper 
respiratory disorder, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


